10/20/2020 Case 20-10883 Doc 68¢mall -KAmePsefD 299 pxaND age 1 of 6

; ~ | Gmail gary rosen <trusteerosen@gmail.com>

 

Kempes Jean 2004 exam
11 messages

 

gary rosen <trusteerosen@gmail.com> Tue, Aug 18, 2020 at 2:55 PM
To: Sari Kurland <skudand2@comcast.net>, Sari Kurland <sari@sarikurland.com>, "Stevens, Lisa Y. (USTP)"
<lisa.y.stevens@usdoj.gov>

Sari: .
The court today entered my request for a 2004 exam for Mr. Jean. Please provide me with some dates and times that
work for you and your client. Thank you.

Gary A. Rosen, Esq.
Chapter 7 Bankruptcy Trustee

1 Church Street

Suite 800

Rockville, Maryland 20850
Direct Phone: (301) 251 0202 x2
trusteerosen@gmail.com

 

gary rosen <trusteerosen@gmail.com> Mon, Aug 24, 2020 at 3:57 PM
To: Sari Kurland <skurland2@comcast.net>, Sari Kurland <sari@sarikurland.com>, “Stevens, Lisa Y. (USTP)"
<lisa.y.stevens@usdoj.gov>

Sari:
I still haven't heard back from you re: scheduling the 2004 exam for Mr. and Mrs. Jean. If you don't respond before the
close of business on Wednesday, the 26th of August, | will file a motion to compel.
Gary A. Rosen, Esq.
Chapter 7 Bankruptcy Trustee
1 Church Street
Suite 800
Rockville, Maryland 20850
Direct Phone: (301) 251 0202 x2
trusteerosen@gmail.com

{Quoted text hidden}

 

Sari Kurland <sari@sarikurland.com> Thu, Aug 27, 2020 at 2:06 PM
To: gary rosen <trusteerosen@gmail.com>, "Stevens, Lisa Y. (USTP)" <lisa.y.stevens@usdoj.gov>

Dear Gary,
Please provide me with dates for a deposition.

Thank !
ank you EXHIBIT

iA

 

Sincerely,

https://mail.google.com/mail/u/1 7ik=f582121f1f&view=pt&search=all&permthid=thread-a%3Ar8506576603964761129&simpl=msg-a%3Ar8508229087... 1/6
10/20/2020 Case 20-10883 Doc 689ail -SHeePsHs72 29%O@"Page 2 of 6

Sari

Sari K. Kurland, Esq.

The Kurland Law Group
211 Jersey Lane
Rockville, MD 20850
301.424.2834

f: 240.715.4658
sari@sarikurland.com

www.sarikurland.com

 

Kurland Law Group

Mirtle tarted

A= e sae)

   

[Quoted text hidden]

gary rosen <trusteerosen@gmail.com> Thu, Aug 27, 2020 at 7:51 PM
To: Sari Kurland <sari@sarikurland.com>

Anytime the week of September 7th, with documents delivered three days before. Gary
[Quoted text hidden]

2 attachments

  

( ~
q image001.gif
q > | 4K

Kurland Law Group

Mertvecade: ba det

my image002.png

  

gary rosen <trusteerosen@gmail.com> Tue, Sep 1, 2020 at 11:12 AM
To: Sari Kurland <sari@sarikurland.com>, "Stevens, Lisa Y. (USTP)" <lisa.y.stevens@usdoj.gov>

https://mail.google.com/mail/u/1 7ik=f582 121f1 f&view=pt&search=all&permthid=thread-a%3Ar8506576603964761129&simpl=msg-a%3Ar8508229087... 2/6
vorz0/2020 Case 20-10883 Doc 68>mail -KHmepsiiefe 299xanDage 3 of 6

Sari:
| haven't heard back on the proposed dates for the depositions. Your clients have an obligation to cooperate with me.
They are not. In fact, they are acting in bad faith. It's not difficult to come up with dates that work for an examination,

Gary A. Rosen, Esq.
Chapter 7 Bankruptcy Trustee

1 Church Street

Suite 800

Rockville, Maryland 20850
Direct Phone: (301) 2514 0202 x2
trusteerosen@gmail.com

[Quoted text hidden)

 

Sari Kurland <skurland2@comcast.net> Tue, Sep 22, 2020 at 12:45 PM
To: gary rosen <trusteerosen@gmail.com>
Cc: Sari Kurland <sari@sarikurland.com>

Gary,
Just left you a voice mail message. | have a proposal to settle the Kempes and Lori Jean case.

Please call me to discuss.

Sari

Sari Karson Kurland, Esq.
The Kurland Law Group
211 Jersey Lane
Rockville, MD 20850
301-424-2834
Sari@sarikurland.com
www.SariKurland.com
[Quoted text hidden]

 

gary rosen <trusteerosen@gmail.com> Tue, Sep 22, 2020 at 1:24 PM
To: Sari Kurland <skurland2@comeast.net>

Please put any settlement offer in writing. Gary
Gary A. Rosen, Esq.

Chapter 7 Bankruptcy Trustee

1 Church Street

Suite 800

Rockville, Maryland 20850

Direct Phone: (301) 251 0202 x2
trusteerosen@gmail.com

[Quoted text hidden]

 

Sari Kurland <sari@sarikurland.com> Thu, Sep 24, 2020 at 4:02 PM
To: Sari Kurland <skurland2@comcast.net>, gary rosen <trusteerosen@gmail.com>

Dear Gary,

Following up on my email below wanting to discuss settlement of your claims in the Jean case.

Kindly give me a call at your convenience.

https://mail.google.com/mail/u/1 7ik=f582121f1f&view=pt&search=all&permthid=thread-a%3Ar850657660396476 1129&simpl=msg-a%3Ar8508229087... 3/6
10/20/2020 Case 20-10883 Doc 68%2ail -Bieepsefe 29%0xanPage 4 of 6

My cell phone is =SeRe.

Hag Sameach!

Sincerely,

Sari

Sari K. Kurland, Esq.

The Kurland Law Group
211 Jersey Lane
Rockville, MD 20850
301.424.2834

f: 240.715.4658
sari@sarikurland.com

www.sarikurland.com

 

eretivereat Dae

Kurland Law G roup

Maristole iaddet

sd=disdeie aie)

 

From: Sari Kurland <skurland2@comcast.net>
Sent: Tuesday, September 22, 2020 12:46 PM
To: gary rosen <trusteerosen@gmail.com>

https://mail.google.com/mail/u/1 7ik=f582121f1f&view=pt&search=all&permthid=thread-a%3Ar850657 66039647611 29&simpl=msg-a%3Ar8508229087... 4/6
10/20/2020 Case 20-10883 Doc 6822ail -BAeRPsHEsD 49M'ExanP age 5 of 6

Cc: Sari Kurland <sari@sarikurland.com>
Subject: Re: Kempes Jean 2004 exam

Gary,

[Quoted text hidden]

Sari Kurland <sari@sarikurland.com> Tue, Oct 6, 2020 at 2:26 PM
To: Sari Kurland <skurland2@comcast.net>, gary rosen <trusteerosen@gmail.com>

Dear Gary,

This is my third email to you to request a conversation with you about this case.

An order was entered compelling a deposition but I am unable to schedule anything with you unless you
return a call or respond to my email message.

Hopefully you can get back in touch with me this week.

[Quoted text hidden]

Tue, Oct 6, 2020 at 2:44 PM

gary rosen <trusteerosen@gmail.com>
To: Sari Kurland <sari@sarikurland.com>

Your clients have wilfully refused to cooperate with me. | have received no information regarding the status of the real
property that was intentionally omitted from the Debtors' schedules and | have received no information regarding Ms.
Jean's surrogacy. Please provide me with dates for the 2004 exams. Please note, you have never given me any
prospective dates and times even though | have been asking for almost two months. | am still waiting. Gary

[Quoted text hidden]

2 attachments

 

Marty fle tele

Passe) image002.png
El 6K

 
     

Aras eee
Ae ed

gary rosen <trusteerosen@gmail.com> Mon, Oct 19, 2020 at 2:20 PM
To: Sari Kurland <sari@sarikurland.com>, "Stevens, Lisa Y. (USTP)" <lisa.y.stevens@usdoj.gov>

 

Sari:

It's not rocket science. | need dates and times that your clients are available for the court ordered 2004 exams. I've
been asking for two months. If you don't provide me with dates and times by the close of business tomorrow, October
20th, | will file a motion under Rule 2005 to have them apprehended and brought before the Court. | am not discussing
any settlement prior to the 2004 exams of your clients.

Gary A. Rosen, Esq.

Chapter 7 Bankruptcy Trustee
1 Church Street
Suite 800

https://mail.google.com/mail/u/1 7ik=f582 121f1f&view=pt&search=all&permthid=thread-a%3Ar8506576603964761129&simpl=msg-a%3Ar8508229087... 5/6
10/20/2020 Case 20-10883 Doc 68¢mail -Kemppseae 290%exanP age 6 of 6

Rockville, Maryland 20850
Direct Phone: (301) 251 0202 x2
trusteerosen@gmail.com

[Quoted text hidden]

https://mail.google.com/mail/u/1 7ik=f582121f1f&view=pt&search=all& permthid=thread-a%3Ar850657 66039647611 29&simpl=msg-a%3Ar8508229087... 6/6
